                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



    JONATHAN METTER                                CIVIL ACTION

                v.                                 NO. 20-6405

    CAPELLA UNIVERSITY, LLC, et al.


     AMENDED MEMORANDUM RE MOTION TO DISMISS AMENDED COMPLAINT

Baylson, J.                                                                       April 20, 2021

I.      Introduction

        As alleged, Plaintiff Jonathan Metter is a licensed therapist who needed supplemental

credits to continue his practice when he moved to Pennsylvania. He discussed that need with an

enrollment specialist at Capella University, who recommended three classes of four credits each.

Metter enrolled in those classes but, upon their completion, learned that he had received only

“quarter credits” and would need to complete additional classes before receiving his Pennsylvania

license. Doing so delayed his return to practice by six months. He sued Capella for negligent and

fraudulent misrepresentation, negligent nondisclosure, and unfair trade practices.

        Capella 1 now moves to dismiss Metter’s complaint, arguing that Metter improperly

packaged contract law injuries as tort law claims. Metter argues that he asserts a tortious injury —

he was injured after he justifiably relied on Capella purportedly misrepresenting the value of his

course credits. Given updated guidance by the Third Circuit on Pennsylvania law, Metter’s

framing is correct: the parties’ contract controlled and released Capella’s obligation to ensure




1
 “Capella” includes all defendants: Capella University, LLC; Capella Education Company; and
Strategic Education, Inc.


                                                     1
Metter received his licensure, but it did not control its duty to honestly disclose the nature of the

credits he would receive in his enrollment. Because Metter’s claims arise from a non-contractual

duty, they are properly framed as tort claims, and the Court will DENY Capella’s motion to dismiss

on all counts.

II.    Factual Allegations

       For the purposes of a motion to dismiss, the court will assume as true all factual allegations

in Metter’s Amended Complaint. ECF 11.

       Metter is a marriage and family therapist licensed in California. Id. at ¶ 10. Beginning in

Summer 2018, he began preparations to move to Pennsylvania, including confirming with the

Pennsylvania licensing board that he needed eleven additional credits of education to practice in

the Commonwealth. Id. at ¶ 11. To do so, Metter contacted Capella. Id. Metter spoke to one or

more of Capella’s enrollment specialists, informing them that he needed those eleven credits to

become a Licensed Marriage and Family Therapist in Pennsylvania. Id. at ¶¶ 12, 14.

       In May 2018, an enrollment specialist emailed Metter with course information for three

courses in his field, each identified as being worth “4.0 credit(s).” Id. at ¶ 15. Metter received

two more emails from Capella in July 2018, each of which reiterated the course descriptions and

the value of “4.0 credit(s)” each. Id. at ¶ 17. Relying on these emails, Metter enrolled in those

three courses, expecting a sufficient total of twelve credits upon their completion. Id. at ¶ 21.

       In December 2018, Metter learned that these twelve credits were, in fact, twelve “quarter

credits,” based on a Capella system, and were worth less than he expected. Id. at ¶¶ 23, 24. Metter

did not complete his licensure requirements in the time period he had anticipated and had to enroll

in additional courses to meet them. Id. at ¶ 25. This causes a six-month delay in his ability to

begin practicing in the Commonwealth. Id. at ¶ 26.




                                                     2
       Metter was not informed that Capella’s system used “quarter credits,” the enrollment

counselor did not advise him on the quarter credit system, and he was not aware that enrollment

only in those three classes would result in delay in his licensure. Id. at ¶ 29. Metter claims that,

had he known about the quarter credit system, he would have enrolled in more or different classes

to ensure timely completion of his licensing requirements. Id.

III.   Procedural History

       Metter initially sued Capella in the Pennsylvania Court of Common Pleas of Philadelphia

County.   ECF 1.    Capella removed to the Eastern District of Pennsylvania under diversity

jurisdiction. Id. Metter moved to remand, ECF 7, and Capella moved to dismiss, ECF 8.

       Metter then amended his complaint, ECF 11, mooting both pending motions. In his

Amended Complaint, Metter retained four of his initial claims, but he dropped his “Breach of

Contract” claim. Id. The four remaining claims are (1) negligent misrepresentation, (2) fraudulent

misrepresentation, (3) negligent nondisclosure, and (4) unfair trade practices.

       Capella renewed its motion to dismiss, ECF 13; Metter responded in opposition, ECF 14;

and Capella replied in support, ECF 15. This Court initially granted Capella’s motion, finding that

(1) Metter’s tort claims impermissibly relied on a duty that arose under contractual law as to the

value of Capella’s credits and (2) binding Third Circuit interpretation of the economic loss doctrine

precluded Capella’s unfair trade practices claim. ECF 16 (also available at 2021 WL 880133).

Both holdings expressly relied on Werwinski v. Ford Motor Co., 286 F.3d 661 (3d Cir. 2002), a

precedential Third Circuit opinion interpreting Pennsylvania state law. In its initial opinion, the

Court noted “longstanding ‘tension’ between Werwinski and the Pennsylvania Superior Court’s

more recent but non-binding Knight decision” regarding the economic loss doctrine’s applicability

to statutory unfair trade practices claims. ECF 16 at 10. It concluded that, “until the Third Circuit




                                                     3
or Pennsylvania Supreme Court provides further guidance to Pennsylvania’s federal courts,

Werwinski continues to bind this court’s decision-making.” Id.

        Four days before the Court issued its prior opinion — and well after the close of briefing —

the Third Circuit had issued a new precedential opinion addressing the conflict between Werwinski

and Knight and, as a result, abrogating Werwinski. Earl v. NVR, Inc., 990 F.3d 310 (3d Cir. 2021).

In light of the Earl opinion, this Court vacated its prior opinion and ordered the parties to submit

supplemental briefs on the ruling. ECF 18. The parties have since done so, ECF 19, 20, and the

Court will now re-address Metter’s claims under the new legal landscape.

IV.     Legal Standard

        In considering a motion to dismiss under Rule 12(b)(6), the Court “accept[s] all factual

allegations as true [and] construe[s] the complaint in the light most favorable to the plaintiff.”

Warren Gen. Hosp. v. Amgen, Inc., 643 F.3d 77, 84 (3d Cir. 2011) (internal quotation marks and

citations omitted). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        Although a court must accept all factual allegations contained in a complaint as true, that

requirement does not apply to legal conclusions; therefore, pleadings must include factual

allegations to support the legal claims asserted. Id. at 678, 684. “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id. at

678 (citing Twombly, 550 U.S. at 555); see also Phillips v. Cty. of Allegheny, 515 F.3d 224, 232

(3d Cir. 2008) (citing Twombly, 550 U.S. at 556 n.3) (“We caution that[,] without some factual

allegation in the complaint, a claimant cannot satisfy the requirement that he or she provide not

only ‘fair notice,’ but also the ‘grounds’ on which the claim rests.”). Accordingly, to survive a




                                                        4
motion to dismiss, a plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 556).

       As these claims arise through state law and are presented to this Court under diversity

jurisdiction, Pennsylvania state law determines the substantive law of action. See Erie R.R. Co.

v. Tompkins, 304 U.S. 64, 78 (1938) (“Except in matters governed by the Federal Constitution or

by acts of Congress, the law to be applied in any case is the law of the state.”); Liggon-Redding v.

Estate of Sugarman, 659 F.3d 258, 262 (3d Cir. 2011) (“A federal court sitting in diversity must

apply state substantive law.”). In the absence of authoritative guidance from the Supreme Court of

Pennsylvania, the Court considers “decisions of [Pennsylvania] intermediate appellate courts, of

federal courts interpreting [Pennsylvania’s] law, and of other state supreme courts that have

addressed the issue.” Spence v. ESAB Grp., Inc., 623 F.3d 212, 216 (3d Cir. 2010).

V.     Parties’ Contentions

       a. Defendant’s Arguments

       In its initial motion to dismiss, Capella made three chief arguments. First, in reliance on

Werwinski, Capella contended that the economic loss and gist of the action doctrines prohibit

plaintiffs from suing for injuries that arise under a contract in the form of a tort claim. In support,

Capella claimed that Metter’s injuries stemmed from his belief that Capella failed to deliver the

credits he needed for licensure, a responsibility that Capella disclaimed in its course catalogue,

which Metter accepted during in his enrollment.

       Capella University cannot guarantee licensure, endorsement, other professional
       credential, or salary advancement. State licensing regulations and professional
       standards vary; learners are responsible for understanding and complying with the
       requirements of the state in which they intend to work.




                                                      5
ECF 13-6 at 176. Second, Capella argued that the Court can and should examine language from

the same course catalog, which repeatedly identifies Capella’s courses as awarding “quarter

credits.” Capella contended that Metter signed an acknowledgment that he read the document,

such that he cannot show “justified reliance” on the enrollment specialist’s emails. Third, Capella

argued that Metter’s Amended Complaint fails to satisfy Federal Rule of Civil Procedure

Rule 9(b), which requires all allegations of fraud be pleaded with particularity.

       Following the Third Circuit’s decision in Earl, the Court ordered supplemental briefing

from the parties. Largely reiterating its prior arguments, Capella interpreted Earl as leaving the

gist of the action doctrine unchanged under Pennsylvania law, and, therefore, the gist of the action

would still bar all of Metter’s claims. As explained by Capella, the Earl court found the gist of the

action doctrine inapplicable “because the claim was based on the marketing and statements made

by sales agents after the sale rather than the contract itself.” ECF 20 at 3. Capella conceded,

however, that Earl rendered the economic loss doctrine inapplicable to Metter’s UTPCPL claims.

       b. Plaintiff’s Arguments

       Prior to Earl, Metter responded that his claims properly arise under tort law because, while

he eventually entered into a contract with Capella for his education, he relied on the pre-contract

emails from the enrollment specialist that allegedly misled him as to the value of his credits. He

argued that this pre-contract communication gave rise to a duty of honesty outside of the contract.

       Metter also argued that the Court cannot take judicial notice of the language from the

course catalog and that doing so to assess justifiable reliance would be inappropriate for a motion

to dismiss, where the Court may not wade into the role of factfinder. Finally, Metter argued that

he has satisfied Rule 9(b) by identifying the three enrollment specialist emails that allegedly misled

him regarding Capella’s credit system.




                                                      6
        In its post-Earl briefing, Metter reiterated that neither the gist of the action doctrine nor the

economic loss doctrine bars his claims. Metter analogized Earl’s distinctions between contract-

and tort-based duties to his own claims: “as was the case in Earl, the crux of Plaintiff’s claims is

not that Capella did not fulfill its obligations in carrying out a contractual agreement but rather that

Capella made material misrepresentations and nondisclosures that induced Plaintiff to enter into a

contract and on which misrepresentations and nondisclosures Plaintiff justifiably relied.” ECF 19

at 3–4. Metter contended that this same distinction made both the economic loss doctrine and gist

of the action doctrine inapplicable to his own claims. Metter also indicated that Earl rejected

Werwinski’s holding that the economic loss doctrine could bar any UTPCPL claims, regardless of

the underlying duty asserted.

VI.     Analysis

        Metter states four claims against Capella — Counts I through III are traditional torts and

Count IV is for violation of Pennsylvania’s Unfair Trade Practices and Consumer Protection Law

(“UTPCPL”). The Third Circuit’s guidance in Earl, 990 F.3d 310 (3d Cir. 2021), provides

determinative new insight into both sets of claims: where a plaintiff’s tort claim “is not primarily

premised upon the terms of the contract . . . but on the marketing and representations that induced

her to enter into the contract in the first instance,” the claim is “collateral” to any contractual duties.

Id. at 315–16. Because Metter’s claims rest on pre-contractual representations regarding his course

credits, which allegedly led him to believe his planned enrollment would satisfy his licensing

obligations, the relevant duty here is not contractual and neither the gist of the action doctrine nor

the economic loss doctrine bar his claims.

        Capella’s additional arguments that Metter could not have justifiably relied on the

enrollment specialist’s emails and that the complaint did not satisfy Rule 9(b)’s requirement for




                                                        7
pleading fraud with particularity also must fail. As such the Court will DENY Capella’s motion

to dismiss.

        a. Applicable Doctrines under Pennsylvania Law

        Capella relies on two doctrines to support its chief argument, the gist of the action doctrine

and the economic loss doctrine.

          i.    Gist of the action doctrine

        Under the gist of the action doctrine, “an alleged tort claim against a party to a contract . . .

is barred when the gist or gravamen of the cause of action stated in the complaint, although

sounding in tort, is, in actuality, a claim against the party for breach of its contractual obligations.”

Earl, 990 F.3d at 314–15 (quoting Dixon v. Nw. Mut., 146 A.3d 780, 788 (Pa. Super. 2016)). “The

critical determinative factor in determining whether the claim is truly one in tort, or for breach of

contract” is “the nature of the duty alleged to have been breached.” Bruno v. Erie Insurance Co.,

630 Pa. 79, 111–12 (2014). If the “duty breached is one created by the terms of the contract, then

the claim is to be viewed as one for breach of contract.” Id. at 112 (cleaned up). If, however, the

duty is one “imposed by the law of torts, and, hence, exists regardless of the contract, then it must

be regarded as a tort.” Id. (cleaned up).

         ii.    Economic loss doctrine

        Similarly, the economic loss doctrine prohibits (1) common law claims (2) that assert

economic losses (3) arising solely from contractual duties:

        Specifically, if the duty arises under a contract between the parties, a tort action
        will not lie from a breach of that duty. However, if the duty arises independently of
        any contractual duties between the parties, then a breach of that duty may support
        a tort action.




                                                       8
Dittman v. UPMC, 649 Pa. 496, 525 (2018). The doctrine does not apply, however, “when a

statute provides a private cause of action for economic losses,” Earl, 990 F.3d at 313 (cleaned up),

such as the UTPCPL. Id. at 313–14.

       b. Capella’s Relevant Duties

       As alleged, Capella’s enrollment specialist led Metter to believe that completing the first

three courses would satisfy his licensure requirements. These communications began in May

2018, before Metter had entered a contract with Capella. As Metter summarizes:

       [T]he crux of Plaintiff’s claims is not that Capella did not fulfill its obligations but
       rather that Capella made material misrepresentations and nondisclosures on which
       Plaintiff justifiably relied, and, that as a result, Plaintiff suffered damages. The
       misrepresentations and nondisclosures pre-date Plaintiff’s enrollment and are
       extraneous to any contract or contractual terms.

ECF 14 at 10. The question in this case is whether Capella’s purported breach occurred through a

contractual duty to provide a certain value in education or in a social duty not to mislead others.

       As a general matter, the “relationship between a private educational institution and an

enrolled student is contractual in nature.” Powell v. St. Joseph’s Univ., No. 17-4438, 2018 WL

994478, at *4 (E.D. Pa. Feb. 20, 2018) (DuBois, J.) (quoting Swartley v. Hoffner, 734 A.2d 915,

919 (Pa. Super. Ct. 1999)). The nature of the contract is that the student pays tuition and, in

exchange, the university provides an education according to its promises to the student, including

those in written guidelines like a course catalogue. Id.

       While the fundamental relationship is contractual, a school can nonetheless owe typical

social duties outside that contract. See, e.g., Dobson v. Milton Hershey Sch., 356 F. Supp. 3d 428,

437 (M.D. Pa. 2018). This comports fully with Bruno and Dittman’s discussions of contractual

parties as potentially owing additional social or other non-contractual duties.

       Earl provides a key insight into this distinction. In Earl, the plaintiff bought a house from

the defendant, NVR, a construction company that built the house. 990 F.3d at 311. NVR promised


                                                      9
various features, including assurances outside of the contract about the house’s quality, amenities,

and coverage for future repairs. Id. at 311–12. 2 At least some of these representations were made

“prior to the formation of the contract,” and they did not relate to the specific assurances of the

contract. Id. at 315. When the home was not completed as promised, the court concluded that the

breached duty was “collateral” to the contract, id. at 316, because it arose from social duty of

honesty in making marketing representations rather than anything addressed in the explicit terms

of the contract. Id. at 315–16.

       So what duty was allegedly breached here? Capella argues that the relevant duty was

Capella’s duty to assure its students met their licensing requirements, which it expressly addressed

(and released) in its contract with Metter. According to the plaintiff, Metter knew his licensure

requirements (eleven full credits) and relied on the honesty of Capella’s employee (representing

the course-load as twelve full credits) to believe he would meet them. Metter contends that the

breached duty was therefore a non-contractual duty of honesty, as the enrollment specialist

allegedly misrepresented the value of the credits he would receive.

       In light of Earl, the Court agrees with Metter’s characterization. Like the builders in Earl,

(1) Capella allegedly breached its non-contractual duty of honesty when representing to Metter

what he would receive through their dealings and (2) the subject of those representations was not

an express term of the contract. While Metter released Capella from any direct liability for his

failure to receive his licensure, his contract did not release Capella from telling him the honest




2
  In its vacated opinion, this Court previously disagreed with Metter’s characterization of the
relevant duties, relying on Werwinski. Werwinski held that the economic loss rule prohibits tort
claims for pre-contract misrepresentation “where the only misrepresentation by the dishonest party
concerns the quality or character of the goods sold.” 286 F.3d at 676. But Earl set aside much of
Werwinski, and, in the process, provided clarifying precedent on the role of pre-contractual
representations for both the gist of the action and economic loss doctrines.


                                                    10
attributes of what he would receive through their relationship. Compare Bessemer Sys. Fed. Cred.

Union v. Fiserv Sols., LLC, 472 F. Supp. 3d 142, 161 (W.D. Pa. 2020) (duty that arose under “an

express provision” “is contractual in nature”); with id. at 165 (“Fiserv’s duty to honestly convey

information . . . does not, necessarily, arise from the Master Agreement.”).

       Metter’s claims therefore do not sound in contract and neither the gist of the action doctrine

nor the economic loss doctrine bar his claims, whether arising from common law tort or through

the UTPCPL. 3

VII.   Justifiable Reliance

       Capella also argues that, even if its enrollment specialist represented that Metter would

receive twelve full credits, he could not justifiably rely on that representation because he signed

an agreement that he read and understood the court catalogue, which repeatedly refers to Capella’s

quarter credit system. But “justifiable reliance is typically a question of fact for the fact-finder to

decide,” even where there was arguably “obvious” information to contradict the plaintiff’s

interpretation. Toy v. Metro. Life Ins. Co., 593 Pa. 20, 55 (2007). 4 This argument is not

appropriate for the motion to dismiss stage.

VIII. Particularity

       Finally, Capella argues in a footnote that Metter’s complaint failed to satisfy the heightened

pleading requirements of Rule 9(b) when discussing the alleged misrepresentations. But the



3
  While the Court previously held that Metter’s UTPCPL claims were barred by the economic loss
doctrine under Werwinski, the Third Circuit has since clarified that “the economic loss doctrine
no longer may serve as a bar to UTPCPL claims.” Earl, 990 F.3d at 314. The gist of the action
doctrine analysis is the same for the UTPCPL claim as for the tort law claims, id. at 316, and
therefore also does not bar the UTPCPL claim.
4
  Capella’s argument to the contrary relies on caselaw where the contract includes an integration
clause that limits contract interpretation to the express terms of the contract. See id. at 52–53
(distinguishing Yocca v. Pittsburgh Steelers Sports, Inc., 578 Pa. 479 (2004)). Capella has not
indicated such a clause here.


                                                      11
complaint describes three separate emails from Capella’s enrollment specialist, identifying each

by date. These allegations satisfy Rule 9(b).

IX.      Conclusion

         For the reasons set forth above, the Court DENIES Capella’s motion to dismiss. An

appropriate Order follows.




O:\CIVIL 20\20-6405 Metter v Capella Univ\Amended Memorandum Opinion re Motion to Dismiss.docx




                                                                   12
